J-S21044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KESHON LAMAR CANYON                        :
                                               :
                       Appellant               :   No. 10 MDA 2022

      Appeal from the Judgment of Sentence Entered November 15, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0001291-2020


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: JULY 19, 2022

        Keshon Lamar Canyon (Canyon) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Schuylkill County (trial court) after

a jury found him guilty of two counts of possession with intent to deliver a

controlled substance (PWID), three counts of possession of a controlled

substance and one count of possession of drug paraphernalia.1 On appeal, he

challenges (1) the sufficiency of evidence for his PWID convictions, (2) the

denial of his suppression motion, (3) the jury instructions about the Medical

Marijuana Act (MMA),2 (4) his expert being barred from testifying about

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. §§ 780-113(a)(30), (a)(16) and (a)(32), respectively.

2   35 P.S. §§ 10231.101-10231.2110.
J-S21044-22


certain matters, and (5) the trial court correcting defense counsel during

cross-examination of a witness. We affirm.

                                     I.

     On May 3, 2020, Minersville Police applied for a warrant to search

Canyon’s home. According to the affidavit:

           During the month of February of 2020, [police] received
     multiple complaints of suspected drug activity from 214 Lewis
     Street, Minersville, Pa. Neighbors report seeing a large volume of
     stop and go traffic both in vehicle and on foot. Reports include
     vehicles parking outside and occupants exiting the vehicle,
     entering 214 Lewis Street and emerging a short later and leaving
     in vehicles. Neighbors also report a very strong odor of marijuana
     emitting from the home and it can be detected in the street and
     adjacent areas.

           On March 3, 2020, [police] conducted a trash pull from
     outside 214 Lewis Street, Minersville. During the operation, five
     (5) white trash bags and one (1) black trash bag were taken from
     curbside in front of 214 Lewis Street, Minersville and returned to
     the Minersville Police Headquarters.       A search of the trash
     revealed medium and large glassine and vacuum style bags
     containing green leafy residue that field tested positive for
     marijuana, [and] mail addressed to Keshon Canyon and Samantha
     Lynn Ellex, 214 Lewis Street, Minersville.

           [Police] conducted a check on Canyon through the
     Pennsylvania State Police Central Repository. Result of this check
     indicated that Canyon had multiple arrests for trafficking of
     controlled substances and weapons violations, mainly originating
     from the Shenandoah Police Department.

            Upon reaching out to Shenandoah Police Chief George
     Carado concerning Canyon, Chief Carado advised that while living
     in Shenandoah, Canyon was involved in a shooting, was known to
     illegally possess firearms and was heavily involved in the
     trafficking of heroin. These investigations resulted in Canyon’s
     arrest for the aforementioned violations.




                                   -2-
J-S21044-22


       After the warrant was issued, police executed it the same day. At the

time of the search, Canyon was in the home with his father, his girlfriend and

their two children. Inside the kitchen, police found 5.5 ounces of marijuana

broken down into several smaller bags; a digital scale; a heat vacuum sealer;

and a cell phone in a U.S. postage box. Inside a bedroom, police found a

vacuumed sealed pouch containing 212 Tylenol with codeine pills; 29

hydrocodone pills; another digital scale; a safe; two more cell phones; silver

aluminum packaging materials; a glass bong; a box of rolling materials; and

$440 cash in Canyon’s wallet. Inside the basement, police found 394 codeine

pills hidden in the wall of the basement steps.        Finally, the police found a

medical marijuana card for Canyon but nothing else showing that the

marijuana in the kitchen was prescribed by a doctor. Canyon repeatedly told

the officers : “All the stuff in here is mine, nobody else’s.”

       After being charged with the above offenses,3 Canyon moved to

suppress the items found in his home.            When his motion was denied, he

proceeded to an October 2021 jury trial.             At trial, the Commonwealth

presented Agent Leo Securda (Agent Securda) of the Pennsylvania Office of

the Attorney General as an expert in “drug law investigation, identification,

enforcement, packaging, and distribution.”           He concluded that Canyon



____________________________________________


3 Canyon was also charged with endangering the welfare of children, 18
Pa.C.S. § 4304, but the Commonwealth dropped the charge before trial.


                                           -3-
J-S21044-22


intended to deliver the marijuana because of the way it was packaged. He

stated the same about the codeine pills because of the large number (over

600) that were found. Canyon did not testify but presented David Leff (Leff),

who testified as an expert on drug usage, packaging, methodology and drug

trafficking, and opined that Canyon possessed the drugs for personal use.

Aside from his medical marijuana card, however, Canyon presented no

evidence that he was prescribed the marijuana.

       The jury found Canyon guilty on all offenses, and the trial court

sentenced him to an aggregate term of 2 to 8 years’ imprisonment.4 After the

trial court denied his post-sentence motion, Canyon filed this appeal and raises

eight issues for review, which we have reordered:

       1. Did the evidence presented at trial establish beyond a
       reasonable doubt that Canyon was guilty of [PWID] marijuana and
       codeine in the form of Tylenol III.

       2. Did the trial court err in failing to suppress the fruits of the
       search of [Canyon’s] residence as the search warrant was not
       supported by probable cause.

       3. Did the trial court err in failing to instruct the jury in accordance
       with Section 405 of the [MMA] that the Act limits the amount of
       marijuana that may be dispensed to a patient or caregiver to a
       thirty-day supply but does not limit the amount of marijuana that
       may be dispensed as a thirty-day supply, nor does it limit the
       amount that may be possessed by a patient or caregiver.



____________________________________________


4 The trial court sentenced Canyon to 1 to 4 years’ imprisonment for each
PWID count and merged their corresponding simple possession counts. The
trial court imposed concurrent sentences on the remaining counts.


                                           -4-
J-S21044-22


     4. Did the trial court err in failing to instruct the jury that while
     Section 303(6) of the [MMA] provides that unused medical
     marijuana shall be kept in the original package in which it was
     dispensed, it does not limit the amount of medical marijuana that
     may be possessed by a patient or caregiver.

     5. Did the trial court abuse its discretion in instructing the jury
     that defense counsel misstated the law in opening to the jury.

     6. Did the trial court abuse its discretion in barring Canyon’s
     expert from testifying regarding the existence of different strains
     of marijuana, thereby preventing defense counsel from arguing
     that the medical marijuana was in different packaging due to the
     different strains and not for purpose of distributing the same.

     7. Did the trial court abuse its discretion in barring Canyon’s
     witness from identifying documents which tended to show that
     Canyon was gainfully employed, thereby preventing defense
     counsel from arguing that the fact that Canyon was employed was
     evidence that he did not intend to distribute controlled
     substances.

     8. Did the trial court abuse its discretion in criticizing defense
     counsel for not being accurate in describing the denominations of
     cash while cross-examining the Commonwealth’s expert.

Canyon’s Brief at 4-5.

                         II. Sufficiency of Evidence

     Canyon contends that the Commonwealth presented insufficient

evidence for both of his PWID convictions.       Like he did at trial, Canyon

concedes possession but asserts there was not enough evidence that he

intended to distribute any of the substances. Addressing the marijuana first,

he emphasizes that the amount recovered (5.5 ounces) was not a large

amount.   He notes the same about the cash found in his wallet ($440),

characterizing it as not an “excessive” amount of cash.        Consistent with


                                     -5-
J-S21044-22


personal use of marijuana, he observes that the police found a glass smoking

device and a box of rolling papers. As for the codeine, he emphasizes only

that the pills were not packaged for resale.5

        Section 780-113 of the Controlled Substance, Drug, Device and

Cosmetic Act defines PWID as follows: “Except as authorized by this act, the

manufacture, delivery, or possession with intent to manufacture or deliver, a

controlled substance by a person not registered under this act, or a

practitioner not registered or licensed by the appropriate State board, or

knowingly creating, delivering or possessing with intent to deliver, a

counterfeit controlled substance.”         35 P.S. 780-113(a)(30).   To sustain a

conviction for PWID, “the Commonwealth must prove both the possession of

the controlled substance and the intent to deliver the controlled substance.”




____________________________________________


5   Our standard of review of a sufficiency challenge is well-settled:

        In reviewing the sufficiency of the evidence, we must determine
        whether the evidence admitted at trial, and all reasonable
        inferences drawn from that evidence, when viewed in the light
        most favorable to the Commonwealth as verdict winner, was
        sufficient to enable the fact finder to conclude that the
        Commonwealth established all of the elements of the offense
        beyond a reasonable doubt. The Commonwealth may sustain its
        burden by means of wholly circumstantial evidence. Further, the
        trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Rayner, 153 A.3d 1049, 1054 (Pa. Super. 2016) (citation
omitted).


                                           -6-
J-S21044-22


Commonwealth v. Lee, 956 A.2d 1024, 1028 (Pa. Super. 2008) (citations

omitted).

      “[T]he intent to deliver may be inferred from possession of a large

quantity of controlled substances. It follows that possession of a small amount

of a controlled substance supports the conclusion that there is an absence of

intent to deliver.”   Id.   If the quantity of the controlled substance is not

dispositive as to the intent, the court may look to other factors. Id.

      Other factors to consider when determining whether a defendant
      intended to deliver a controlled substance include the manner in
      which the controlled substance was packaged, the behavior of the
      defendant, the presence of drug paraphernalia, and ... [the] sums
      of cash found in possession of the defendant. The final factor to
      be considered is expert testimony. Expert opinion testimony is
      admissible concerning whether the facts surrounding the
      possession of controlled substances are consistent with an intent
      to deliver rather than with an intent to possess it for personal use.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1237–38 (Pa. 2007)

(quotation and internal quotation marks omitted).

      We first address the PWID conviction for marijuana.        At trial, Officer

Jeffrey Bowers of the Minersville Police testified that the 5.5 ounces of

marijuana in the kitchen was “prepackaged” and “broken down into smaller

bags.”   N.T., 10/21/21, at 28.    He also found a heat vacuum sealer, new

vacuum seal bags and a digital scale near where he found the marijuana. Id.

at 29. Based on these facts, Agent Securda concluded that the marijuana was

packaged or for resale rather than for personal use. Id. at 147. He explained:

            So the factors that came into play were the glassine baggies
      that were found that were not used, did not have any residue in

                                      -7-
J-S21044-22


     them, are commonly used when a person obtains a larger amount
     or larger amounts of marijuana. It’s broken up into gram, half
     gram, eighth ounce, however they want to break it up and sell it.

            When it’s broken up, it’s weighed out on a scale, which there
     was a scale located in this case. The weight of the drug is how
     they set their pricing. It’s different in marijuana than it is in
     tablets.  Tablets are usually done by milligram, how many
     milligrams there are. There’s a dollar amount set to it.

            The marijuana or any other – cocaine, methamphetamine is
     all set by the weight of the substance. So the glassine baggies
     would have been used to repackage the substance, weighed out;
     and then pricing would be set for sale.

Id. at 148-49.

     When asked about the weight of the marijuana, Agent Securda conceded

it was not a large amount but iterated that did not preclude him from

concluding the packaging showed an intent to distribute.

     Q. In terms of the overall weight of the marijuana, did that play a
     role into the basis for your opinion?

     A. It’s not a large amount of marijuana. I have 145.93 grams.
     But the way it was packaged, it was packaged in smaller amounts
     that, like I had stated earlier, that usually when they repackage
     them, they set it for a sale amount.

Id. at 149.

     As noted, how a controlled substance is packaged is a factor when

determining whether a defendant intended to deliver a controlled substance.

Here, the marijuana was broken down and packaged in smaller bags and found

near a digital scale. The jury was presented with competing expert opinions

about whether Canyon possessed the marijuana for personal use or

distribution. After hearing both experts, the jury credited Agent Securda’s

                                    -8-
J-S21044-22


opinion over that of Canyon’s expert and found that Canyon possessed the

marijuana with an intent to distribute, a determination that they were free to

make.    Thus, viewing the evidence in the light most favorable to the

Commonwealth, there was sufficient evidence to support PWID for marijuana.

     We conclude the same about Canyon’s PWID conviction for the codeine

pills found in his bedroom and the basement. Unlike the small amount of

marijuana, Agent Securda found the large number of codeine pills found

dispositive in concluding that Canyon intended to distribute them.         He

explained:

           The Tylenol with codeine I believe was possessed with the
     intent to deliver because there was a bulk amount. 607 is a rather
     large amount to have. Typically, when you go to the doctor and
     they prescribe you such a pill, you only get maybe a 90-day
     supply, which if he was hoarding them, the doctor would have
     been – you only get a refill so many times.

            I’m sure everyone here has had a prescription. You don’t
     get unlimited refills. And doctors are trained, oddly enough, by
     the Attorney General’s Office to look for what they call drug-
     seeking culture or drug-seeking behavior. And they are told to
     not prescribe if they come across that. The amount of the pills,
     usually its set to $1 a milligram. These were, I believe, 30
     milligram tablets, if I recall. So you’re looking at a substantial
     gain of money that he could have incurred from this.

           The way that the officers found the drugs, that they were in
     a hidden compartment in the house or just behind the wall – I
     know I store my meds in a medicine cabinet. If he didn’t have
     one, maybe that safe in his room would been a better spot for it.

Id. at 149-50.

     The Commonwealth followed up about the street value.         Since each

tablet contained 30 milligrams, and with a street value of $1 per milligram,

                                    -9-
J-S21044-22


that meant each tablet would be $30.          Id. at 151.   Because the police

recovered over 600 tablets during the search, the total street value of the pills

was over $18,000 according to Agent Securda. Id. at 154.

      Viewing the evidence in the light most favorable to the Commonwealth,

this was more than enough to support the PWID conviction for the codeine

pills. While conceding possession and that he did not have a prescription for

the pills, Canyon argues there was not enough evidence to establish that the

pills were not for personal use. Through Agent Securda’s expert testimony,

however, the Commonwealth presented evidence that the sheer number of

pills that Canyon possessed (over 600) expressed an intent to distribute, not

to mention that nearly two thirds of the pills were hidden in the basement.

Again, like its determination about the marijuana, the jury was free to credit

Agent Securda’s opinion over that of Canyon’s expert that Canyon possessed

the pills with an intent to distribute.    We, thus, hold that his sufficiency

challenge to his PWID conviction for the codeine pills fails as well.

                              III. Suppression

      Canyon also contends that the trial court erred in denying his motion to

suppress. He emphasizes that the police never conducted surveillance of his

home to verify the neighbors’ complaints about the suspected drug activity.

The same is true of the neighboring borough’s police chief’s claim that he was

involved in trafficking heroin.   Because neither was corroborated, Canyon

asserts that they should have been disregarded by the magistrate. As for the


                                     - 10 -
J-S21044-22


trash pull, he emphasizes that, after the passage of the MMA, the mere

presence of marijuana residue in someone’s trash should not provide enough

probable cause for the issuance of a search warrant, citing our Supreme

Court’s decision in Commonwealth v. Barr, 266 A.3d 25, 44 (Pa. 2021)

(holding that, following the enactment of the MMA, “the odor of marijuana

alone does not amount to probable cause to conduct a warrantless search of

a vehicle but, rather, may be considered as a factor in examining the totality

of the circumstances.”).6

        In reviewing a challenge to a search warrant based on an affidavit of

probable cause, our review is limited to “the information within the four

corners of the affidavit.” Commonwealth v. Batista, 219 A.3d 1199, 1202

(Pa. Super. 2019) (quoting Commonwealth v. Rogers, 615 A.2d 55, 62 (Pa.



____________________________________________


6   Our standard of review on suppression issues is well-settled:

        Our standard of review in addressing a challenge to a trial court’s
        denial of a suppression motion is whether the factual findings are
        supported by the record and whether the legal conclusions drawn
        from those facts are correct. When reviewing the ruling of a
        suppression court, we must consider only the evidence of the
        prosecution and so much of the evidence of the defense as
        remains uncontradicted when read in the context of the record.
        Where the record supports the findings of the suppression court,
        we are bound by those facts and may reverse only if the legal
        conclusions drawn therefrom are in error.

Commonwealth v. Heidelberg, 267 A.3d 492, 498-99 (Pa. Super. 2021)
(en banc) (quoting Commonwealth v. Bumbarger, 231 A.3d 10 (Pa. Super.
2020)).


                                          - 11 -
J-S21044-22


Super. 1992), and citing Pa.R.Crim.P. 203(D)).      A reviewing court ensures

that the issuing authority “had a substantial basis for concluding that probable

cause existed” instead of reviewing de novo that determination. Id. (quoting

Illinois v. Gates, 462 U.S. 213, 238–39 (1983), and Commonwealth v.

Huntington, 924 A.2d 1252, 1259 (Pa. Super. 2007)). “Probable cause exists

where the facts and circumstances within the affiant’s knowledge and of which

he has reasonably trustworthy information are sufficient in and of themselves

to warrant a [person] of reasonable caution in the belief that a search should

be conducted.” Commonwealth v. Jacoby, 170 A.3d 1065, 1081–82 (Pa.

2017).   A search should be conducted when “the police officers have a

reasonable belief that the items to be seized are related to criminal conduct

and that those items are presently located in the place to be searched.”

Commonwealth v. Waltson, 724 A.2d 289, 292 (Pa. 1998) (citing

Commonwealth v. Jackson, 337 A.2d 582 (Pa. 1975)).

      Moreover,   unlike   tips from confidential informants that require

independent corroboration, Pennsylvania courts do not require an averment

of facts to establish the credibility and reliability of an ordinary citizen. See

Commonwealth         v.    Lyons,    79   A.3d    1053,    1064–65;      accord

Commonwealth v. Brogdon, 220 A.3d 592, 600 (Pa. Super. 2019) (“[A]

citizen informer, identified eyewitness[,] or ordinary citizen reporting his or

her observations of a crime stands on a different ground than a police

informer.”


                                     - 12 -
J-S21044-22


         Under the totality of the circumstances, we find that the issuing

magistrate had a substantial basis for determining that probable cause existed

for the search warrant for Canyon’s home. First, rather that receiving a single

report from one neighbor, the affidavit relates that the police received multiple

reports about Canyon’s home. Whereas a single report would tend to be less

reliable, multiple reports of the same complaint inherently tend to bolster each

other, making it less likely that the complaints are not accurate, not to

mention that the reports are received from ordinary citizens as opposed to

confidential informants.

         Second, contrary to Canyon’s assertions, the police corroborated the

neighbors’ complaints by conducting a trash pull of Canyon’s trash. As noted,

the police found Canyon’s mail in the trash, confirming that it was, in fact, his

trash.     Moreover, the police discovered “medium and large glassine and

vacuum style bags containing green leafy residue that field tested positive for

marijuana.” Thus, police substantiated the neighbors’ complaints about not

only the smell of marijuana coming from the home but also that Canyon was

possibly distributing, at the very least, marijuana out of the home. On top of

that, the police conducted the trash pull on the same day that they applied for

the search warrant, thus avoiding any complaints the information was stale.

         Third, the police went on to independently check the Pennsylvania State

Police Central Repository and confirm that Canyon had multiple arrests for

trafficking of controlled substances and weapons violations, which they


                                      - 13 -
J-S21044-22


confirmed with a neighboring police chief. Whatever weight the magistrate

afforded to this information in no way diminished the fact that police had

corroborated the neighbors’ complaints through the trash pull. Thus, under

the totality of the circumstances, based on the facts within the four corners of

the affidavit, the magistrate had a substantial basis for finding that probable

cause existed that Canyon was distributing, at the very least, marijuana from

his home.

      Finally, our Supreme Court’s decision in Barr does not compel a

different result. This Court has previously summarized the facts of that case:

             In [Barr], Pennsylvania State Police troopers pulled over a
      vehicle driven by the defendant’s wife for a Vehicle Code violation
      and they detected the smell of burnt marijuana as they
      approached the vehicle. The troopers stated their intention to
      search the vehicle based upon probable cause from the odor of
      marijuana, whereupon the defendant, who was in the passenger
      seat of the vehicle, presented a medical marijuana identification
      card. After the troopers recovered a firearm and marijuana from
      the vehicle, the defendant was charged with person not to possess
      a firearm and possession of a small amount of marijuana.

            In analyzing the impact of the MMA on probable cause
      assessments, the Court found “that the MMA makes abundantly
      clear that marijuana no longer is per se illegal in this
      Commonwealth.       Accordingly, the enactment of the MMA
      eliminated this main pillar supporting the ‘plain smell’ doctrine as
      applied to the possession or use of marijuana.” [Barr, 266 A.3d]
      at 41. However,

         the [Controlled Substance, Drug, Device and Cosmetic Act,
         35 P.S. §§ 780-101—144] still renders possession of
         marijuana illegal for those not qualified under the MMA.
         Thus, the smell of marijuana indisputably can still signal
         the possibility of criminal activity. Given this dichotomy,
         we conclude that the odor of marijuana may be a factor,
         but not a stand-alone one, in evaluating the totality of the

                                     - 14 -
J-S21044-22


         circumstances for purposes of determining whether police
         had probable cause to conduct a warrantless search.

         In so doing, we emphasize that the realization that a
         particular factor contributing to probable cause may
         involve legal conduct does not render consideration of the
         factor per se impermissible, so long as the factor is
         considered along with other factors that, in combination,
         suggest that criminal activity is afoot. As recognized by
         the Commonwealth, the totality-of-the-circumstances
         analysis encompasses the consideration of factors that
         may arguably be innocent in nature.

      Id. at 42 (case citation omitted).

Commonwealth v. Lutz, 270 A.3d 571, 578-79 (Pa. Super. February 14,

2022).

      Thus, that the marijuana residue found in the trash pull from Canyon’s

home may have been legally obtained does not mean that it could not still be

considered.   More importantly, that the marijuana may have been legally

obtained does not explain the neighbors’ complaints of suspected drug activity

at Canyon’s home, which was the impetus for the trash pull in the first place.

Accordingly, having found that Barr does not compel a different result, we

conclude the trial court properly denied Canyon’ motion to suppress.

                           IV. Jury Instructions

      Canyon next raises three issues with the trial court’s jury instructions

concerning the MMA. First, he claims that the trial court instructed the jury

that medical marijuana users are limited to a 30-day supply but did not explain

that the MMA does not quantify how much that would be. Second, he faults

the trial court’s instruction that medical marijuana must be maintained in its

                                    - 15 -
J-S21044-22


original packaging or it was otherwise possessed illegally. Third, he criticizes

the trial court for pointing out that defense counsel misstated the law in his

opening that the Commonwealth must show that it chemically tested the

marijuana for different strains.     None of these issues, however, were

preserved for appeal.

      To preserve a challenge to the adequacy or omission of a particular jury

instruction, the defendant must make a specific and timely objection to the

instruction at trial before the jury deliberates.    See Commonwealth v.

Smith, 206 A.3d 551, 564 (Pa. Super. 2019); see also Pa.R.A.P. 302(b) (“A

general exception to the charge to the jury will not preserve an issue for

appeal.   Specific exception shall be taken to the language or omission

complained of.”); Pa.R.Crim.P. 647(C) (“No portions of the charge nor

omissions from the charge may be assigned as error, unless specific objections

are made thereto before the jury retires to deliberate.”). A specific and timely

objection must be made to preserve a challenge to a particular jury

instruction; failure to do so results in waiver.     See Commonwealth v.

Forbes, 867 A.2d 1268, 1274 (Pa. Super. 2005).

      After the trial court gave its jury charge, Canyon did not raise a specific

and timely objection to the instructions about the MMA, even when the trial




                                     - 16 -
J-S21044-22


court asked him if he wished to raise anything before the jury deliberated.

See N.T., 10/22/21, at 373-374. As a result, his challenges are waived.7

       Even if properly preserved, we would find his challenges meritless. The

trial court’s instructions about the MMA were limited to this:

              And before I go on to talk about the possession with intent
       to deliver, I think I should talk to you about the Medical Marijuana
       Act since that was brought up in this case and it’s not something
       that a layperson would be aware of if it’s a law of Pennsylvania.
       The possession of marijuana is against the law in Pennsylvania,
       unless it’s possessed in accordance with the Medical Marijuana
       Act, which would require that a person have a medical marijuana
       card and that the marijuana be prescribed by a doctor and
       dispensed by an authorized dispensary.

             But it also requires that the marijuana has to be stored –
       whatever is not immediately used has to be stored in the same
       packaging as it was dispensed, the same package that it came
       from the dispensary. It can’t be stored otherwise. If it’s stored
       otherwise, it becomes an illegally possession of marijuana. And it
       cannot – also, if it’s dispensed in the leaf form, it cannot be
       burned.

             So you should consider that in terms of the charge of
       possession of marijuana, whether or not you believe the
       Defendant possessed the marijuana, whether he possessed it
       lawfully. That’s how the medical marijuana card comes into play
       in this act. It’s not a lawful possession if you change the
       packaging, even if you obtain it originally lawfully from an
       authorized dispensary.

Id. at 371-72.



____________________________________________


7 Canyon also waived his second challenge about the packaging by failing to
include it in his Pa.R.A.P. 1925(b) statement. See Pa.R.A.P. 1925(b)(4)(vii)
(“Issues not included in the Statement and/or not raised in accordance with
the provisions of this paragraph (b)(4) are waived.”).


                                          - 17 -
J-S21044-22


      First, contrary to Canyon’s claims, the trial court never instructed the

jury that medical marijuana users are limited to a 30-day supply, nor does he

point us to where he believes the trial court made the alleged misstatement.

Second, the trial court correctly instructed the jury about the packaging of

marijuana: a condition for the “lawful use of medical marijuana” is that it

“shall be kept in the original package in which it was dispensed.” 35 P.S.

§ 10231.303(b)(6). Third, we find no abuse of discretion in the trial court

clarifying that the Commonwealth had no burden of showing that the

marijuana was chemically tested for different strains; we are unaware of any

case law for such a proposition, nor does Canyon point us to any. Thus, all

three of his jury instruction challenges fail.

                              V. Defense Expert

      Canyon raises two issues with the trial court precluding Leff from

testifying about certain matters concerning his expert opinion. First, Canyon

asserts that the trial court erred in barring Leff from testifying that there are

different strains of marijuana which can be prescribed for different medical

conditions, which would explain why Canyon had the marijuana broken down

into different bags.    Second, Canyon argues that Leff should have been

allowed to testify about reviewing Canyon’s federal tax returns as part of his




                                      - 18 -
J-S21044-22


review of the case, the purpose being to show that Canyon was employed and

less likely to distribute controlled substances.8

        First, the trial court explained its reasoning for barring Canyon’s expert

from testifying about different strands of marijuana:

        …Defense counsel sought to have Mr. Leff testify that the
        individual bags of marijuana contained different strains and were
        separated by Canyon much the same way one might place
        different medications in different containers. To bolster the
        proposed testimony, counsel proposed allowing Leff to inform the
        jury that Canyon had a “DSM-5 diagnosis.” There are several
        reasons Mr. Leff was not permitted to do so.

              Canyon chose not to testify. No medical testimony was
        proposed by Canyon to establish a diagnosis.             Whatever
        documents there may been to support such a diagnosis would
        have been hearsay, and Mr. Leff was not qualified to render
        medical opinions. Furthermore, defense counsel acknowledged he
        had no evidence regarding the strain or strains of marijuana in the
        bags found in Canyon’s house. Mr. Leff would have testified that
        the marijuana in the bags did not appear to be the same strain,
        but there was no evidence as to what strain or strains may have
        been prescribed for Canyon. In fact, there was no evidence that
        Canyon had obtained any marijuana from a dispensary.
        Testimony about what strains of marijuana are generally
        prescribed to treat specific ailments would require medical
        expertise, which Canyon’s expert did not possess. It would also
        have been irrelevant without evidence of the strain or strains
____________________________________________


8   As this Court has explained concerning expert testimony:

        Our standard of review in cases involving the admission of expert
        testimony is broad: Generally speaking, the admission of expert
        testimony is a matter left largely to the discretion of the trial court,
        and its rulings thereon will not be reversed absent an abuse of
        discretion. An expert’s testimony is admissible when it is based
        on facts of record and will not cause confusion or prejudice.

Commonwealth v. Watson, 945 A.2d 174, 176 (Pa. Super. 2008) (internal
citations omitted).

                                          - 19 -
J-S21044-22


      present in the marijuana found in Canyon’s residence and without
      competent evidence that Canyon suffered from a particular
      ailment. If counsel wanted to pursue this line of defense, he could
      have had the recovered marijuana independently tested and
      presented testimony from Canyon’s treating physician.

Trial Court Opinion (TCO), 11/30/21, at 5-6.

      We agree with this analysis. Under Pennsylvania Rule of Evidence 702,

an expert witness can testify when “the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or

to determine a fact in issue.” Pa.R.E. 702(b). There was no evidence that the

marijuana found was prescribed, let alone that Canyon was prescribed

different strains of marijuana for different medical diagnosis. Instead, Canyon

was hoping to have the expert testify about how sometimes different strains

of medical marijuana are prescribed for different reasons, and that this was

the reason the marijuana found was packaged in different bags, even though

there was no record evidence of that being the case. As a result, we find no

abuse of discretion in the trial court precluding Canyon’s expert from testifying

about something for which there was no evidence.

      We next address the trial court precluding Leff from testifying about

Canyon’s tax returns, which Canyon did not otherwise admit into evidence.

As our Supreme Court has explained:

      An expert opinion may be based on inadmissible facts or facts not
      in evidence, including other expert opinions and hearsay
      statements, as long as such facts are of a type reasonably relied
      on by experts in that profession. See Pa.R.E. 703; see also
      Commonwealth v. Chambers, 528 Pa. 558, 599 A.2d 630, 639
      (1991) (citations omitted). Implicit in Rule 703 is the trial court’s

                                     - 20 -
J-S21044-22


      sound discretion under Pa.R.E. 104(a) to make a preliminary
      determination as to whether the particular underlying facts are of
      a kind reasonably relied upon by experts in the particular field.
      See id., 703 cmt. Rule 705 of Pennsylvania's Rules of Evidence
      mandates, “If an expert states an opinion[,] the expert must state
      the facts or data on which the opinion is based.” Id., 705.
      However, an expert may not act as a mere conduit of hearsay or
      transmitter of extrajudicial information. See id., 703 cmt. (“An
      expert witness cannot be a mere conduit for the opinion of another
      ... [and] may not relate the opinion of a non-testifying expert[.]”).

Commonwealth v. Towles, 106 A.3d 591, 605-06 (Pa. 2014).

      In this case, Leff was going to state that the tax returns had been filed,

without any detail as to who or how much Canyon made, to opine that Canyon

was gainfully employed and less likely to be a street drug dealer.

      We find that the trial court did not abuse its discretion in precluding

Canyon from having Leff testify that he had filed tax returns that Canyon made

no effort to admit at trial or, for that matter, offer any evidence that he was

gainfully employed. While expert opinion may be based on inadmissible facts

or facts not in evidence, the expert may not be a conduit of direct evidence to

avoid having to prove essential facts particular to the case at issue necessary

to render the opinion. As the trial court determined, Canyon was merely trying

to use his expert as a means of admitting non-record facts that he was

otherwise unwilling to independently admit. As a result, we will not disturb

the trial court’s discretion in precluding Canyon from introducing inadmissible

hearsay through his expert.




                                     - 21 -
J-S21044-22


                 VI. Admonishment of Defense Counsel

      In his final issue, Canyon faults the trial court for correcting defense

counsel during his cross-examination of a witness about the denominations of

the bills found in Canyon’s wallet. See N.T., 10/21/21, at 172-73. He does

not dispute that his counsel inadvertently misstated the bills but nonetheless

argues that the trial court should have allowed the witness to correct him

rather than single him out in front of the jury.

      Canyon waived this issue by not including it in his Pa.R.A.P. 1925(b)

statement.    See Pa.R.A.P. 1925(b)(4)(vii).       Regardless, as the trial court

stated:

            The testimony regarding the denominations of the currency
      found in Canyon’s wallet came during Officer Bowers’ testimony.
      In that cross-examination counsel was making the point that the
      police did not find small bills consistent with street sales and
      specifically referred to the absence of any five-dollar bills and the
      presence of only one ten-dollar bill. In the above quoted cross-
      examination, defense counsel was stating his questions in a
      manner suggesting he was not at that time sure of his recollection
      about the number of tens and fives found. The Court was merely
      helping him to recall the denominations which were not in dispute
      by reminding him that he had previously made the point that there
      were no fives found. In no way was he reprimanded.

TCO at 9. We have little to add to this other than Canyon cites no case law

for the proposition that a trial court can commit reversible abuse of discretion

by correcting a misstatement of fact made by counsel. After reviewing the

relevant exchange, we find no error in the trial court correcting counsel’s

misstatement of fact.

      Judgment of sentence affirmed.

                                     - 22 -
J-S21044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022




                          - 23 -